Order unanimously affirmed. Memorandum: Defendant makes three contentions in his coram nobis application. He claims that he was not informed of the right to appeal his January 27, 1959 conviction upon a plea of guilty; that his confession was coerced and that he did not have adequate legal representation. So far as the first contention is concerned, where a defendant has pleaded guilty it is not enough that he allege a failure to have been advised of his right to appeal. He must also show that at the time he had a genuine appealable issue which he might have raised had he been advised of his right to appeal (People v Saunders, 28 NY2d 196). On defendant’s second point, a defendant who has knowingly and voluntarily pleaded guilty may not thereafter attack the judgment of conviction entered thereon by coram nobis or other postconviction remedy on the ground that he had been coerced into making a confession and that the existence of such coerced confession induced him to enter a plea of guilty (People v Nicholson, 11 NY2d 1067). Defendant’s third point is also without merit as he makes no showing of inadequate representation. (Appeal from order of Onondaga County Court denying application to vacate a judgment of conviction for forgery, second degree.) Present.—Marsh, P. J., Moule, Simons, Mahoney and Del Vecchio, JJ.